 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    JAYLEN LEE,                                             Case No. 2:19-cv-00790-APG-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      ADVANCE AMERICA, CASH ADVANCE
10    CENTERS INC.,
                             Defendant.
11

12          This matter is before the Court on Defendant’s Motion to Extend Deadline for Defendant
13   to Respond to Complaint (ECF No. 6), filed on May 20, 2019. Defendant requests an extension
14   of one week to respond to Plaintiff’s complaint. The Court finds good cause to grant the extension.
15   Accordingly,
16          IT IS HEREBY ORDERED that Defendant’s Motion to Extend Deadline for Defendant
17   to Respond to Complaint (ECF No. 6) is granted.
18          Dated this 21st day of May, 2019.
19

20
                                                             GEORGE FOLEY, JR.
21                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         1
